Citation Nr: 1757844	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than August 31, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in a February 1979 rating decision.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  As explained below, the issue on appeal has been expanded to include the Veteran's allegation of CUE in a February 1979 rating decision.

In February 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further action is needed on the AOJ's part before the Board may adjudicate the Veteran's claim of entitlement to an effective date earlier than August 31, 2007, for the grant of service connection for PTSD.

In that regard, the Board finds that various statements made by the Veteran, including in correspondence dated March 3, 2011, and during his February 2017 Board hearing, amount to an allegation of CUE-related to the specific psychiatric diagnoses that were addressed and the specific records that were considered-in a February 1979 decision that denied his September 1978 claim of entitlement to service connection for "anxiety reaction."  Although the AOJ has adjudicated the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, it has not adjudicated the related question of whether the February 1979 rating decision contained CUE.  Therefore, that question must be remanded for adjudication by the AOJ in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  Furthermore, as the Veteran's appeal of the effective date assigned following the grant of service connection for PTSD is inextricably intertwined with his allegation of CUE in the February 1979 rating decision, the Board must delay reaching a determination on the claim for an earlier effective date until after the CUE allegation is addressed by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's allegation of clear and unmistakable error in the February 1979 rating decision.

2.  After the above action has been completed, readjudicate the claim of entitlement to an effective date earlier than August 31, 2007, for the grant of service connection for PTSD, to include consideration of the Veteran's allegation of CUE.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

